DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, et al., (CN 105900369 A, now onwards Document CN 105900369 A), in view of (3GPP TSG RAN WG1 Meeting Ad Hoc, Vancouver, January 22nd-26th, 2018, R1-1800036, Agenda Item: 7.3.3.2, Source: Huawei, HiSilicon, Title: Summary of remaining issues on HARQ management, now onwards Document Huawei HiSilicon).

Regarding Claim 1,	 (Currently Amended): Reference CN 105900369 A discloses a wireless communication method, comprising: (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system)
receiving, by a terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900 is a terminal device), a first physical downlink shared channel (PDSCH) and a second PDSCH from a network device (Reference CN 105900369 A, page 16, Fig. 12 BS 800 which is network device), wherein a time for receiving the first PDSCH is earlier than a time for receiving the second PDSCH, and a time for sending hybrid automatic repeat request (HARQ) information (Reference CN 105900369 A, page 7 and onwards describe about HARQ/HARQ scheme.  Fig. 4 illustrates HARQ in FDD sequential.  Fig. 5 illustrates synchronous HARQ sequential configuring 0 to 2 for UL-downlink DL whereas Fig. 6 illustrates the synchronous HARQ sequential for UL-DL configurations 3 to 6 (page 9-10), Figs. 10-11 illustrate flow charts on ACK/NACK trans mission method)  corresponding to the first PDSCH is later than a time for sending HARQ information corresponding to the second PDSCH; (Reference CN 105900369 A, The reference explicitly discloses through Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
determining, by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), that transmission of the second PDSCH interrupts a processing performed by the terminal device on the first PDSCH; and responsive to the terminal device determining that the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH, interrupting, by the terminal device, processing of first data corresponding to the first PDSCH.  (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
Reference CN 105900369 A does not provide latest developments or does not address issues on HARQ management including processing time.
However, Document Huawei, HiSilicon addresses issues on HARQ management including processing time, etc. (Document Huawei HiSilicon: whole document, emphasis: section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Reference CN 105900369 A before the effective filing date of the claimed invention with that of Document Huawei HiSilicon so that latest developments or issues be addressed on HARQ management including processing time, etc.  The motivation to combine the teachings of Document Huawei HiSilicon would address issues on HARQ management, including HARQ processing time, HARQ process number and dynamic HARQ Codebook determination.  (Document Huawei HiSilicon: emphasis: section 1 Introduction, Conclusions, section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)

Regarding Claim 2,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 1, wherein the wireless communication method further comprises: (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system)
 receiving, by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), first retransmitted data (Document Huawei HiSilicon, Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission) sent by the network device, wherein the first retransmitted data is self-decodable. (Document Huawei, HiSilicon, section 2.1, page 1, decoding/decoding time, Figs. 1-2 decode, Fig. 4, decoding for D1, and D2)
 
Regarding Claim 3,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 2 (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system), wherein the first retransmitted data (Document Huawei HiSilicon, Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission) is the same as the first data corresponding to the first PDSCH. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH), Document Huawei, HiSilicon, Introduction, page 1, processing time for retransmission, Fig. 4, retransmission D2 is retransmission of D1)
 
Regarding Claim 4,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 1 (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system), wherein the determining, by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), that the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH comprises: (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
determining, by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900) based on capability information of the terminal device (Document Huawei HiSilicon, Proposal 2-1 UE processing capability), a transmission mode corresponding to the first PDSCH, and a transmission mode corresponding to the second PDSCH, that the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH, wherein the capability information of the terminal device comprises at least one of the following information: a downlink data processing delay of the terminal device or a quantity of PDSCHs that can be processed by the terminal device at the same time. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)

Regarding Claim 5,	 (Original): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 4, wherein the wireless communication method further comprises: (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system)
sending, by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), the capability information of the terminal device (Document Huawei HiSilicon, Proposal 2-1 UE processing capability) to the network device (Reference CN 105900369 A, page 16, Fig. 12 BS 800 which is network device). 
 
Regarding Claim 6,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 4 (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system), wherein the determining, by the terminal device based on the capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), the transmission mode corresponding to the first PDSCH, and the transmission mode corresponding to the second PDSCH, whether the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH comprises: (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
determining, by the terminal device based on the capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), the (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
 responsive to determining that the end time for processing (Document Huawei HiSilicon, Introduction, page 1, section 2.1, page 1, processing time) the first PDSCH is later than the latest start time for processing (Document Huawei HiSilicon, Introduction, page 1, section 2.1, page 1, processing time) the second PDSCH, determining that the transmission of the second PDSCH interrupts the processing performed on the first PDSCH. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
 
Regarding Claim 7,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the wireless communication method according to claim 4, wherein: (Reference CN 105900369 A, page 16, Fig. 12 is a block diagram illustrating wireless communication system)
the transmission mode corresponding to the first PDSCH comprises at least one of the following information: an end location of the first PDSCH, an end location of a last demodulation reference signal (Document Huawei, HiSilicon, section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS) of the first PDSCH, a start location of transmission of the HARQ information corresponding to the first PDSCH, or a subcarrier spacing of the first PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH), section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)
the transmission mode corresponding to the second PDSCH comprises at least one of the following information: an end location of the second PDSCH, an end location of a last demodulation reference signal of the second PDSCH, a start location of transmission of the HARQ information corresponding to the second PDSCH, or a subcarrier spacing of the second PDSCH. (Reference CN 105900369 A, Abstract: second physical downlink shared channel (PDSCH), section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS, section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)
 
Regarding Claim 8,	 (Currently Amended): Reference CN 105900369 A discloses an apparatus, comprising: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900)
a non-transitory memory storage comprising instructions; and (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, etc.)
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
 send a first physical downlink shared channel (PDSCH) and a second PDSCH, wherein a time for sending the first PDSCH is earlier than a time for sending the second PDSCH, and a time for receiving hybrid automatic repeat request (HARQ) information (Reference CN 105900369 A, page 7 and onwards describe about HARQ/HARQ scheme.  Fig. 4 illustrates HARQ in FDD sequential.  Fig. 5 illustrates synchronous HARQ sequential configuring 0 to 2 for UL-downlink DL whereas Fig. 6 illustrates the synchronous HARQ sequential for UL-DL configurations 3 to 6 (page 9-10), Figs. 10-11 illustrate flow charts on ACK/NACK trans mission method) corresponding to the first PDSCH is later than a time for receiving HARQ information corresponding to the second PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
determine that transmission of the second PDSCH interrupts a processing performed by a terminal device on the first PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
responsive to determining that the transmission of the second PDSCH interrupts the processing performed by the terminal device on the first PDSCH, determine that first data corresponding to the first PDSCH is not successfully received. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
Reference CN 105900369 A does not provide latest developments or does not address issues on HARQ management including processing time.
(Document Huawei HiSilicon: whole document, emphasis: section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Reference CN 105900369 A before the effective filing date of the claimed invention with that of Document Huawei HiSilicon so that latest developments or issues be addressed on HARQ management including processing time, etc.  The motivation to combine the teachings of Document Huawei HiSilicon would address issues on HARQ management, including HARQ processing time, HARQ process number and dynamic HARQ Codebook determination.  (Document Huawei HiSilicon: emphasis: section 1 Introduction, Conclusions, section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)

Regarding Claim 9,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 8, (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900) wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
send first retransmitted data to the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), wherein the first retransmitted data (Document Huawei HiSilicon, Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission) is self-decodable. (Document Huawei, HiSilicon, section 2.1, page 1, decoding/decoding time)
 
Regarding Claim 10,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 9, (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900) wherein the first retransmitted data (Document Huawei HiSilicon, Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission) is the same as initial transmitted data corresponding to the first PDSCH. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH))
 
Regarding Claim 11,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 8, (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900) wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
determine, based on capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), a transmission mode corresponding to the first PDSCH, and a transmission mode corresponding to the second PDSCH, that the transmission of the second PDSCH interrupts the processing process performed by the terminal device on the first PDSCH, wherein the capability information of the terminal device comprises at least one of the following information: a downlink data processing delay of the terminal device or a quantity of PDSCHs that can be processed by the terminal device at the same time.  (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
  
Regarding Claim 12,	 (Original): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 11 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the transmission mode corresponding to the first PDSCH comprises at least one of the following information: an end location of the first PDSCH, an end location of a last demodulation reference signal of the first PDSCH, a start location of transmission of the HARQ information corresponding to the first PDSCH, or a subcarrier spacing of the first PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH), section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS, section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)
the transmission mode corresponding to the second PDSCH comprises at least one of the following information: an end location of the second PDSCH, an end location of a last demodulation reference signal of the second PDSCH, a start location of transmission of the HARQ information corresponding to the second PDSCH, or a subcarrier spacing of the second PDSCH. (Reference CN 105900369 A, Abstract: second PDSCH, section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS, section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)

Regarding Claim 13,	 (Original): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 8 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
directly send the first retransmitted data to the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900) without reception of the HARQ information (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)

Regarding Claim 14,	 (Currently Amended): Reference CN 105900369 A discloses an apparatus, comprising: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900) a non-transitory memory storage comprising instructions; and (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, etc.)
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
 receive a first physical downlink shared channel (PDSCH) and a second PDSCH from a network device, wherein a time for receiving the first PDSCH is earlier than a time for receiving the second PDSCH, and a time for sending hybrid automatic repeat request (HARQ) information (Reference CN 105900369 A, page 7 and onwards describe about HARQ/HARQ scheme.  Fig. 4 illustrates HARQ in FDD sequential.  Fig. 5 illustrates synchronous HARQ sequential configuring 0 to 2 for UL-downlink DL whereas Fig. 6 illustrates the synchronous HARQ sequential for UL-DL configurations 3 to 6 (page 9-10), Figs. 10-11 illustrate flow charts on ACK/NACK trans mission method) corresponding to the first PDSCH is later than a time for sending HARQ information corresponding to the second PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
determine that transmission of the second PDSCH interrupts a processing performed by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900) on the first PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
 responsive to determining that the transmission of the second PDSCH interrupts the processing performed by the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900) on the first PDSCH, interrupt processing of first data corresponding to the first PDSCH. (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
Reference CN 105900369 A does not provide latest developments or does not address issues on HARQ management including processing time.
However, Document Huawei, HiSilicon addresses issues on HARQ management including processing time, etc. (Document Huawei HiSilicon: whole document, emphasis: section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Reference CN 105900369 A before the effective filing date of the claimed invention with that of Document Huawei HiSilicon so that latest (Document Huawei HiSilicon: emphasis: section 1 Introduction, Conclusions, section 2 HARQ processing time and Scheduling, section 2.1, section 2.2 Processing time for retransmission, and section 2.3 Out of HARQ order)

Regarding Claim 15,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 14 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
 receive first retransmitted data sent by the network device (Reference CN 105900369 A, page 16, Fig. 12 BS 800 which is network device), wherein the first retransmitted data is self-decodable.   (Document Huawei HiSilicon, Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission, Figs. 1-2, page 2-3 decode/decoding timed, Fig. 4, decoding for D2)

Regarding Claim 16,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 15 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the first retransmitted data is the same as the first data corresponding to the first PDSCH.  (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH), Fig. 4, retransmission D2 is retransmission of D1, Proposal 2.2 retransmission)

Regarding Claim 17,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 14  (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
determine, based on capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), a transmission mode corresponding to the first PDSCH, and a transmission mode corresponding to the second PDSCH, that the transmission of the second PDSCH interrupts the processing process performed by the (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)

Regarding Claim 18,	 (Original): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 17 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the instructions, when executed by the one or more processors, further cause the apparatus to: (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
send the capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900) to the network device (Reference CN 105900369 A, page 16, Fig. 12 BS 800 which is network device).  (Document Huawei, HiSilicon)

Regarding Claim 19,	 (Currently Amended): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 17  (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein the (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900, page 16-17 disclose memory and storage medium, BS 800 includes processor 810, memorizer (memory) 820 and radio frequency (RF) unit 830.  The Processor 810 sends and receives radio signal. Fig. 12, page 17, UE 900 includes processor 910, memorizer (memory) 920 and RF (radio frequency) unit 930.  Processor 910 sends and receives radio signal)
determine, based on the capability information of the terminal device (Reference CN 105900369 A, page 17, Fig. 12 UE 900), the transmission mode corresponding to the first PDSCH, and the transmission mode corresponding to the second PDSCH, a relationship between an end time for processing the first PDSCH and a latest start time for processing the second PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)
 responsive to determining that the end time for processing (Document Huawei HiSilicon, Introduction, page 1, section 2.1, page 1, processing time) the first PDSCH is later than the latest start time for processing (Document Huawei HiSilicon, Introduction, page 1, section 2.1, page 1, processing time) the second PDSCH, determine the transmission of the second PDSCH interrupts the processing performed on the first PDSCH.  (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH) and second PDSCH)

Regarding Claim 20,	 (Original): The combination of Reference CN 105900369 A, and Document Huawei HiSilicon disclose the apparatus according to claim 14 (CN 105900369A, Fig. 12, page 16-17, BS 800, UE 900), wherein 
the transmission mode corresponding to the first PDSCH comprises at least one of the following information: an end location of the first PDSCH, an end location of a last demodulation reference signal of the first PDSCH, a start location of transmission of the HARQ information corresponding to the first PDSCH, or a subcarrier spacing of the first PDSCH; and (Reference CN 105900369 A, Abstract: first physical downlink shared channel (PDSCH), section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS, section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)
the transmission mode corresponding to the second PDSCH comprises at least one of the following information: an end location of the second PDSCH, an end location of a last demodulation reference signal of the second PDSCH, a start location of transmission of the HARQ information corresponding to the second PDSCH, or a subcarrier spacing of the second PDSCH.  (Reference CN 105900369 A, Abstract: second PDSCH, section 2.1, page 1, Fig. 1, page 2, demodulation reference signal DMRS, section 2.1 NR end PDSCH, section 2.1, section 2.2, Fig. 2, page 1-3, subcarrier spacing (SCS), 15 KHz SCS)

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463